Citation Nr: 1029509	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-26 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
lumbar spondylosis with bulging discs.

2.  Entitlement to an initial rating in excess of 10 percent for 
cervical spondylosis with bulging discs.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from March 1974 to March 
1978, from February to May 1981, from January to April 1991, and 
from March 2003 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A 
November 2005 rating decision granted service connection for 
lumbar and cervical spondylosis with bulging discs and no 
definite radiculopathy, that were awarded initial 20 and 10 
percent disability ratings, respectively.  The Veteran perfected 
an appeal as to the assigned ratings.  A March 2007 rating 
decision denied entitlement to a TDIU.  In Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  Therefore, the 
claim for a TDIU is considered part of the increased rating 
claims on appeal.

The Veteran was scheduled for a Board hearing at the RO in August 
2007 but, in a July 2007 written statement, his representative 
said that he wished to cancel the hearing and did not request 
that the hearing be rescheduled.  As such, the Board believes all 
due process requirements were met with regard to his hearing 
request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

First, the Veteran seeks increased initial ratings for his 
service-connected lumbar and cervical spine disabilities.  

The record includes results of a February 2004 magnetic resonance 
image (MRI) of the Veteran's lumbosacral spine performed at the 
National Naval Medical Center in Bethesda, Maryland, because of 
his complaints of intermittent left lower extremity 
radiculopathy.  Mild lumbar spondyloarthropathy was reported.  A 
March 2005 signed statement from J.M.C., M.D., includes diagnoses 
of lumbar and cervical disc disease, lumbar spinal and 
neuroforaminal stenosis, lumbar radiculopathy, lumbar 
spondylosis, and multilevel bulging disc of the cervical and 
lumbar spine.  However, according to the November 2005 VA 
examination report, the examiner did not review the Veteran's 
medical records and diagnosed cervical and lumbar spondylosis 
with bulging discs and no definite radiculopathy.  

In his February 2006 notice of disagreement, the Veteran reported 
that his disabilities were "extremely painful" and he had 
"numbness and tingling down both arms...and legs".   

In a July 2010 written statement, the Veteran's service 
representative noted that the Veteran was last examined by VA in 
conjunction with his claims in November 2005 and requested that a 
new VA examination be scheduled.  The Board agrees that the 
Veteran should be afforded a new VA examination to determine the 
current severity and all manifestations of his service-connected 
lumbar and cervical spine disabilities.

Second, in his August 2006 substantive appeal, the Veteran said 
that he was unemployable since his retirement from the Marine 
Corp due to his chronic service-connected disabilities.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim 
is part of an increased rating claim when such claim is raised by 
the record).  In conjunction with that claim, the Veteran 
submitted a November 2006 needs evaluation performed by J.S.L., 
Ph.D., to the effect that the Veteran was "not feasible for 
employment and/or education", and a December 2006 letter from VA 
Vocational Rehabilitation and Employment services that denied his 
claim.  

The Veteran's service-connected disabilities include: adjustment 
disorder, evaluated as 50 percent disabling, lumbar spondylosis, 
evaluated as 20 percent disabling, and cervical spondylosis, 
evaluated as 10 percent disabling.  His combined disability 
rating is 60 percent.  In March 2007, a VA psychologist examined 
the Veteran and found no evidence that his depressive symtoms in 
and of themselves caused him to lose any time from work nor was 
there evidence that his depression, in and of itself, would 
prevent the Veteran from functioning in an employment setting.  
However, the Board notes that there is no opinion as to the 
effect of the Veteran's service-connected cervical and lumbar 
spine disabilities on his employability.  

Also in March 2008, the Veteran submitted a copy of a February 
2008 award letter and administrative decision from the Social 
Security Administration (SSA) indicating that he was considered 
totally disabled due to cervical disc disease and an 
affective/mood disorder.  To date, however, a complete copy of 
the Veteran's SSA records has not been associated with the claims 
file.  In this regard, the Board notes that the possibility that 
SSA records could contain evidence relevant to the claims on 
appeal cannot be foreclosed absent a review of those records.  As 
such, the records considered by the SSA in its award of 
disability benefits must be obtained prior to consideration of 
the Veteran's claims.  38 C.F.R. § 3.159(c)(2) (2009); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Finally, the Board observes that the Veteran evidently receives 
VA outpatient treatment and, in February and April 2006, reported 
that he was treated at the Pensacola VA Outpatient Clinic 
(VAOPC).  Records of his treatment at the VA medical center 
(VAMC) in Biloxi are of record; however, records of his VA care, 
dated since February 2007, should be obtained.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the 
Veteran's treatment at the VAMC in Biloxi and 
the VAOPC in Pensacola, for the period from 
March 2007 to the present.  

2.  Contact the SSA and request all records 
considered in conjunction with its February 
2008 award of SSA disability benefits to the 
Veteran and any subsequent disability 
determinations regarding him.  

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination(s) to assess the 
severity of his cervical and lumbar spine 
disabilities, as well as his employability.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner(s).  All necessary tests, including 
x-rays if indicated, should be conducted.

The examiner(s) should identify and describe 
in detail all residuals attributable to the 
Veteran's service-connected lumbar and 
cervical spondylosis with bulging discs.

The examiner(s) should identify any 
orthopedic and neurological findings related 
to the service-connected lumbar and cervical 
spine disabilities and fully describe the 
extent and severity of those symptoms.

The examiner(s) should conduct range of 
motion testing of the cervical and lumbar 
spine.  Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare- ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  

The examiner(s) should describe whether pain 
significantly limits functional ability 
during flare-ups or when the cervical or 
lumbar spine is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

With regard to any neurological disability 
resulting from the service- connected lumbar 
and cervical disabilities, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis caused 
by service-connected disability(ies).

The examiner(s) should document the number of 
weeks, if any, during the past 12 months, 
that the Veteran has had "incapacitating 
episodes," defined as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by 
a physician and treatment by a physician."

The examiner(s) should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran is unable to secure or maintain 
substantially gainful employment solely as a 
result of his service-connected disabilities 
(i.e., adjustment disorder with mixed anxiety 
and depressed mood, lumbar spondylosis with 
bulging discs, and cervical spondylosis with 
bulging discs).  Consideration may be given 
to the Veteran's level of education, special 
training, and previous work experience when 
arriving at this conclusion, but factors such 
as age or impairment caused by nonservice-
connected disabilities are not to be 
considered.

A rationale for any opinion expressed should 
be provided. If the examiner(s) is (are) 
unable to offer the requested information 
without resort to speculation, the report(s) 
should so state.

4.  Review the claims folder and ensure that 
all of the foregoing development actions were 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report(s).  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions requested, 
the report should be returned to the 
examiner(s) for corrective action.

5.  Readjudicate the Veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable period of time in which 
to respond before the case is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
`

